Citation Nr: 0029607	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  97-27 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for restrictive 
lung disease secondary to asbestos exposure rated 10 percent 
disabling from September 24, 1990, to May 24, 1994, and 30 
percent disabling from May 24, 1994.  

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 and later rating 
decisions by the RO granting the veteran service connection 
for restrictive lung disease secondary to asbestos exposure 
and rating this disorder as 10 percent disabling from 
September 24, 1990, to May 24, 1994, and 30 percent disabling 
from May 24, 1994.  The appeal also stems from an April 1998 
rating decision by the RO denying the veteran entitlement to 
a total rating based on individual unemployability.  

This case was previously before the Board and in August 1999 
it was remanded to the RO for further development.  The case 
has since been returned to the Board for appellate review.  


REMAND

This case was remanded by the Board to the RO in August 1999.  
At that time the Board noted that the veteran's respiratory 
disorder had not been examined by VA in light of the revised 
rating criteria for evaluation of disabilities of the 
respiratory system that became effective on October 7, 1996.  
The Board requested that a pulmonary specialist examine the 
veteran in order to determine the current extent of the 
service-connected restrictive lung disease.  The examiner was 
instructed to review pulmonary function test results 
currently on file and state the specific percentage findings 
or the predicted values for FEV-1, FEV-1/FVC, DLCO (SB) and 
maximum oxygen consumption.  The veteran's VA examiner was 
also asked to state for the record whether the veteran has 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure or a 
requirement for outpatient oxygen therapy due to his service-
connected respiratory disability.  

In response to this request, a VA physician examined the 
veteran in December 1999 and, after noting he had reviewed 
the veteran's claims file to include the Board's August 1990 
remand, stated that the veteran was unable to perform 
pulmonary function tests due to a history of a stroke and 
related difficulty with breathing.  A subsequent VA progress 
note on file dated in December 1999 recorded that an attempt 
to provide the veteran pulmonary function testing was 
unsuccessful due to impairment stemming from the veteran's 
stroke residuals.  

While it is apparent that the veteran's current condition 
precludes the pulmonary function testing requested by the 
Board in August 1999, the opinion of the severity of the 
service-connected restrictive lung disorder requested at that 
time as well as the additional determinations based on the 
physician's review of the record, as noted by the veteran's 
representative in his September 2000 Informal Hearing 
Presentation, conceivably should have been within the ability 
of the veteran's VA examiner to address in December 1999 
nevertheless.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the omission of a medical opinion 
specifically requested by VA may violate VA's duty to assist 
the veteran in the development of the claim.  See Smith v. 
Brown, 5 Vet. App. 335, 340 (1993).  

Further, in Stegall v. West, 11 Vet. App. 268 (1998) the 
Court held that a remand was necessary because the veteran's 
medical examination was inadequate because of the RO's 
failure to follow the Board's directive in a prior remand.  
The Court further held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Id.  The Board regrets further delay in 
this case, however, the Board concludes that additional 
development of the record is required prior to appellate 
review.  

The Board also notes that in Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (as in this 
case) and a claim for an increased rating for a service-
connected disability.  The Court found two important reasons 
for this distinction--consideration of "staged" ratings and 
the adequacy of the statement of the case.  The RO has 
already assigned a staged rating in this case.  

With respect to the veteran's claim for a total disability 
rating based upon individual unemployability, this claim is 
inextricably intertwined with the claim for an increased 
evaluation for the veteran's service-connected restrictive 
lung disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  It thus must be deferred pending the development 
indicated below.  

In view of the foregoing, this case is again REMANDED for the 
following development:  

1.  The claims folder should be forwarded 
to the veteran's December 1999 VA 
examiner (or in her absence a suitable 
substitute).  She should be asked to 
review the clinical record and provide an 
opinion on the severity of the veteran's 
service-connected restrictive lung 
disease, describing currently manifested 
symptoms that are, in the examiner's 
opinion, exclusively attributable to the 
service-connected disability (i.e. 
excluding to the extent possible, any 
symptomatology related to other 
nonservice-connected respiratory diseases 
or conditions).  In so doing, the 
examiner should review pulmonary function 
test results currently on file.  The 
examiner should also state for the 
record, to the extent it can be 
ascertained by the clinical data on file, 
whether the veteran has cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure or a requirement for 
outpatient oxygen therapy due to his 
service-connected respiratory disability.  

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all the 
aforementioned development has been 
conducted and completed in full.  If the 
development is incomplete, appropriate 
corrective action should be implemented.  
See 38 C.F.R. § 4.2 (1999).  

If the decision remains adverse to the veteran, the RO should 
provide the veteran and his representative with a 
supplemental statement of the case and the applicable time to 
respond.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


